Allen, J.
The only ground relied on in support of the exceptions is that it was not competent for the plaintiff to show what her services would have been worth in the market to other persons. Upon reading the bill of exceptions we should hardly suppose that this question was presented or ruled on at the trial; but, if it was, we are of opinion that the evidence was competent. The instructions of the court as to the rule of damages are not stated, and no exception was taken to them. But if the plaintiff’s services had a market value, in the kind of business in which she was engaged, such market value might be proved to the jury as a fact which they might take into consideration in determining the amount of damages to be awarded to her, although she had not actually worked for others, but was engaged in business on her own account. See Matteson v. New York Central Railroad, 35 N. Y. 487, 493.

Exceptions overruled.